Citation Nr: 0430363	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to an effective date prior to December 27, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1985 to March 1993.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 decision 
of the Boise Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD, rated 
50 percent, effective December 27, 2000.  The veteran appeals 
for an effective date prior to December 27, 2000, for the 
grant of service connection.  In lieu of a formal personal 
hearing before a Decision Review Officer (DRO) he requested 
in June 2002, he appeared for informal conferences before a 
DRO in August and October 2002.  Summaries of the 
conferences, including agreed upon actions, are of record.  

In January 2003 the RO denied a claim of clear and 
unmistakable error (CUE) in a September 1999 RO rating 
decision.  February 2003 correspondence from the veteran (on 
a VA Form 9), and March 2003 correspondence from his 
representative reasonably constitute a notice of disagreement 
(NOD) with the January 2003 denial.  

The matter alleging CUE is being REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

The veteran's claim of service connection for PTSD was denied 
by the RO in a final September 1999 decision; VA received no 
communication from him seeking to reopen the claim prior to 
December 27, 2000.  


CONCLUSION OF LAW

An effective date prior to December 27, 2000, for the grant 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was properly 
(See VAOPGCPREC 8-2003 (Dec. 2003)) provided VCAA notice on 
the "downstream" issue of the effective date for an award 
of service connection by a January 2003 statement of the case 
(SOC).  He was notified (in the June 2002 decision, in the 
SOC, and during DRO conferences in August and October 2002) 
of everything required, and has had ample opportunity to 
respond or supplement the record.  The case was reviewed de 
novo subsequent to the notice.  

Regarding content of notice, the June 2002 decision and the 
SOC informed the veteran of what the evidence showed, and the 
SOC informed him of the controlling law and regulations.  The 
SOC specifically advised him of what the evidence must show 
to establish entitlement to an effective date earlier than 
December 27, 2000, for the grant of service-connection, and 
what information or evidence VA needed from him.  Everything 
submitted to date has been accepted for the record and 
considered.  The summaries of the August and October 2002 DRO 
conferences indicate that the veteran was advised to submit 
any pertinent records.  

A DRO reviewed the claim de novo (see January 2003 SOC).  VA 
has obtained all records it could obtain.  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  Notably also, given the nature of the matter 
at hand, the disposition will rest essentially on what is 
already of record.  The critical facts are not in dispute.  
Hence, the Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the veteran for the Board 
to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Historically, the veteran's initial application for service 
connection for PTSD was received by the RO in December 1997 
(restated in March 1998).  The PTSD claim was deferred for 
the veteran to be afforded VA examination, and for the RO to 
obtain evidence that might verify the veteran's alleged 
stressors.  

A December 1993 VA examination report is negative for 
complaints and/or clinical findings of any psychiatric 
symptoms.  A May 1996 VA outpatient record shows that the 
veteran appeared depressed and dejected.  The diagnosis was 
"slight improvement in symptoms of depression and [PTSD], 
probably related to beginning of medication and decrease of 
alcohol intake."  A June 1996 VA report of a psychiatric 
evaluation shows diagnoses of PTSD related to combat 
experience, major depressive disorder, and alcohol abuse.  
The examiner noted:

[The veteran] has history, symptoms and 
signs of [PTSD] and Depression related to 
his Gulf War experience.  These have been 
complicated by alcohol abuse as well as 
fall-out from his emotional difficulties 
including loss of job, self injury, loss 
of income, divorce, as well as discord in 
his current family.    

A December 1997 VA outpatient record shows that the veteran 
had "PTSD symptoms [that] continue."  An January 1998 
outpatient record indicates that he appeared for a "Symptom 
Management Skills Group Session."  A diagnosis of PTSD is 
shown.  

On July 1998 VA examination, the veteran reported a stressful 
experience in service in the death of a fellow serviceman who 
replaced the veteran on a convoy.  He also stated that he had 
to handle dead and burned bodies.  He stated that he was 
never fired at in anger, and he never fired his weapon in 
anger.  He once struck a sergeant with the butt of his weapon 
when he perceived danger due to the sergeant's quick movement 
at nighttime.  The examiner stated:

It is a difficult decision to determine 
if [the veteran's] combat experiences 
meet the level of sufficiency for 
potential development of [PTSD] symptoms.  
With due respect to [the veteran] . . . 
it does seem his combat experiences lie 
at the minimal end of trauma . . . .  
Giving the veteran the benefit of the 
doubt, it is possible his gulf 
experiences reached the level of 
sufficiency for potential development of 
[PTSD] symptoms.  

The diagnoses were chronic PTSD, mild to moderate major 
depressive disorder secondary to PTSD, and alcohol dependence 
in full sustained remission.  The examiner further reported, 
"[i]f [the veteran's] combat-related experiences are 
reviewed and determined to meet the level of sufficiency 
necessary to cause [PTSD], the [PTSD] symptoms he 
demonstrates at present then meet [the] criteria for a formal 
diagnosis of [PTSD]."  

Also of record are records obtained from the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), received by the RO in September 1999, pertaining 
to the unit to which the veteran was assigned during his tour 
of duty in Southwest Asia.  

By a September 1999 decision, the RO denied service 
connection for PTSD, finding that although VA examinations 
and outpatient records showed diagnoses of PTSD, there was no 
evidence (to include the unit records obtained from the 
USASCRUR) that verified the veteran's alleged stressors, and 
no evidence showing that he engaged in combat with the enemy.  
The veteran did not timely initiate an appeal of that 
decision, and it is final.  38 U.S.C.A. § 7105.  

The first document of record that indicates the veteran 
desired to reopen his claim of service connection for PTSD is 
a "report of contact" showing that the veteran contacted 
the RO via telephone and stated his belief that the September 
1999 RO decision was under appeal, as he allegedly asked his 
representative to file an NOD to said decision "some time in 
the past".  He was informed that his claims folder contained 
no NOD or any other indication of an intent to appeal the 
September 1999 decision; he was also informed that the period 
of time in which he could appeal the decision had expired.  
He was notified that he would need to provide new and 
material evidence to reopen the PTSD claim.  

Additional VA outpatient records dated from March 2001 to 
April 2002 show additional diagnoses of "[PTSD] related to 
combat experience."  VA examination in May 2002 revealed 
that the veteran's PTSD symptoms included intrusive 
distressing recollections of traumatic experiences during 
service, avoidance of stimuli associated with these events, 
and persistent symptoms of increased arousal.  The diagnosis, 
in pertinent part, was moderate to severe chronic PTSD.  The 
examiner reported that "[t]he veteran appears to warrant 
serious consideration for a significant service-connected 
disability rating for [PTSD] given his moderate to severe 
overall social, industrial, and emotional impairment due to 
this disorder."  

In May 2002 letters, a licensed professional counselor who 
worked with the veteran, and a vocational rehabilitation 
counselor who reportedly counseled him, each provided 
statements to the effect that the veteran had PTSD related to 
service.  

In the June 2002 decision, the RO granted service connection 
for PTSD, finding that although a psychiatric disorder was 
not shown in service, "there was sufficient verification of 
stressful events during service in the Gulf War to pursue the 
possibility of [a] grant of service connection for PTSD."  
The PTSD was rated 50 percent, effective December 27, 2000.  
The RO explained that the effective date of December 27, 
2000, was appropriate as that "is the date of [the] 
telephone conversation that serves as [a] reopened claim 
(subsequent to final denial)."  

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for 
PTSD was denied by RO decision in September 1999.  The 
veteran was properly notified of that decision and of his 
appellate rights.  He did not appeal it.  Accordingly, it is 
final.  38 U.S.C.A. § 7105.  Based on the RO's receipt of new 
and material evidence, service connection for PTSD was 
granted in the June 2002 RO decision here on appeal.  The 
effective date of December 27, 2000, was assigned for service 
connection for PTSD, as that was the earliest date following 
the September 1999 decision that the veteran expressed his 
desire to reopen his PTSD claim.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance (emphasis added), or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing (emphasis 
added) requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  "Date of receipt" generally means the date on 
which a claim, information or evidence was received by VA.  
38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2003); 
see Servello v. Derwinski, 3 Vet. App. 196 (1992). An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  The date of outpatient or hospital examination 
will be accepted as the date of receipt of a claim for 
increased benefits, but only when such reports relate to an 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. 
§ 3.157(b).  

As was noted, the controlling law and regulation provide that 
the effective date of the grant of service connection (here 
for PTSD) for a claim reopened after final disallowance, will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  In essence, the determination is 
based on timing, i.e., when the veteran notified VA that he 
wished to reopen a claim for service connection for PTSD that 
was the subject of a prior final RO decision.  

As noted, the critical facts are not in dispute.  The Board 
acknowledges that symptoms and diagnoses of PTSD were noted 
by VA as early as in May 1996.  However, his initial claim 
was denied by the RO in September 1999.  He does not dispute 
that he did not file a NOD with that denial within a year of 
notice of then decision.  (Although he alleges he told a 
representative to do so "sometime in the past", there is 
nothing of record the representative did, in fact, file a NOD 
with the September 1999 decision.)  Hence, that decision 
became final.  38 U.S.C.A. § 7105.

The laws and regulations pertaining to effective dates of 
awards, outlined above, stipulate that the effective date of 
an award of service connection based on a claim reopened 
after a prior final denial of such claim shall not be earlier 
than the date of receipt of the claim to reopen.  The RO has 
interpreted a telephone inquiry from the veteran on December 
27, 2000, documented in a report of contact, as a claim to 
reopen.  The propriety of that interpretation, and of 
accepting a telephone communication as a claim, are not 
before the Board.  The only question before the Board is 
whether there was any earlier communication from the veteran 
seeking to reopen the claim.  There is nothing in the claims 
file received between September 1999 and December 27, 2000 
which may be construed as a formal or informal claim  seeking 
to reopen the PTSD claim.  Indeed, the veteran does not 
allege he submitted an earlier application to reopen his PTSD 
claim.  There is no provision in the law for now making the 
award retroactive to May 1996 (when PTSD was first shown on 
clinical evaluation)as he seeks.  Thus, as a matter of law, 
the appeal seeking an earlier effective date for the grant of 
service connection for PTSD must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 

The "benefit of the doubt" doctrine does not apply because 
the law is dispositive and the critical facts are not in 
dispute.  It is noteworthy here that the veteran is also 
seeking to establish entitlement to the benefit sought via an 
alternate venue, i.e., through an allegation of CUE in the 
September 1999 rating decision.  That matter is addressed in 
the remand that follows.

ORDER

An effective date prior to December 27, 2000, for the grant 
of service connection for PTSD is denied.  


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must 
be initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished to the veteran.  In essence, the 
following sequence is required:  there must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the 
form of a SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).  Here, the January 2003 SOC pertaining to 
the issue of entitlement to an earlier effective date for 
service connection for PTSD also contained a determination 
that there was no CUE in the September 1999 rating decision 
that initially denied service connection for PTSD (as the 
veteran alleged via October 2002 correspondence from his 
representative).  February 2003 correspondence from the 
veteran (contained within a VA Form 9), and March 2003 
correspondence from the veteran's representative are 
reasonably inferred to constitute an NOD with the January 
2003 determination denying CUE.  No SOC has been issued 
regarding this matter.  Under Manlincon v. West, 12 Vet. App. 
238 (1999), the Board must instruct the RO that this issue 
remains pending in appellate status, and requires further 
action.  It is also noteworthy that this claim is not yet 
before the Board, but will be only if the veteran files a 
timely substantive appeal after an SOC is issued.  



Accordingly, this case is REMANDED to the RO for the 
following:

The RO should issue a SOC addressing the 
matter of whether there was CUE in the 
rating decision of September 1999.  The 
veteran must be advised of the time limit 
for filing a substantive appeal.  38 
C.F.R. 
§ 20.302(b).  If (and only if) he timely 
perfects an appeal, this matter should be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



